     Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLORADO

Civil Action No. 1:20-cv-02477

MORGAN BUFFINGTON, individually and on behalf of all others similarly situated,
    Plaintiff,

v.

OVINTIV USA INC. and NEWFIELD EXPLORATION COMPANY,

         Defendants.

                              ORIGINAL COLLECTIVE ACTION COMPLAINT

         1.      Plaintiff Morgan Buffington (“Buffington”) brings this lawsuit to recover unpaid

overtime wages and other damages from Defendants Ovintiv USA Inc. and Newfield Exploration

Company (collectively “Ovintiv”) under the Fair Labor Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”).

         2.      Ovintiv uses safety advisors, like Buffington, to carry out its work.

         3.      Buffington, and the other workers like him, typically worked 12 hour shifts and regularly

worked more than 80 hours per week.

         4.      But Ovintiv did not pay all of these workers overtime for hours worked in excess of 40

hours in a single workweek.

         5.      Instead of paying overtime as required by the FLSA, Ovintiv paid these workers a day-

rate and improperly classified them as independent contractors.

         6.      This action seeks to recover the unpaid overtime wages and other damages owed to

these workers.

                                         JURISDICTION & VENUE

         7.      This Court has jurisdiction over the subject matter of this action under 29 U.S.C. §

216(b) and 28 U.S.C. § 1331.
    Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 2 of 12




        8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(2) because Ovintiv is

headquartered in this District.

                                                  PARTIES

        9.      From approximately October 2016 until December 2019, Buffington worked for Ovintiv

as a Safety Advisor. Throughout his work with Ovintiv, he was paid a day-rate with no overtime

compensation. His consents to be a party Plaintiff are attached as Exhibit A and Exhibit B.

        10.     Buffington brings this action on behalf of himself and other similarly situated workers

who were paid by Ovintiv’s day-rate system.

        11.     Ovintiv paid each of these workers a flat amount for each day worked and failed to pay

them overtime for hours worked in excess of 40 hours in a workweek.

        12.     The class of similarly situated workers sought to be certified as a collective action under

the FLSA is defined as:

                All safety advisors who worked for, or on behalf of, Newfield
                Exploration Company, Encana Oil & Gas (USA) Inc., 1 or Ovintiv
                USA Inc. during the past 3 years who were classified as
                independent contractors and paid a day-rate with no overtime.
                (the “Putative Class Members”).

        13.     Buffington seeks conditional and final certification of this FLSA collective action under

29 U.S.C. § 216(b).

        14.     Newfield Exploration Company may be served at 363 N. Sam Houston Pkwy E., Suite

2020, Houston, Texas 77060.

        15.     Ovintiv USA, Inc. may be served through its registered agent for process, Corporation

Service Company, at 370 17th Street, Suite 1700, Denver, CO 80202.




1
 Encana is the predecessor corporate entity of Ovintiv. See https://investor.ovintiv.com/2020-01-14-Encana-
Receives-Securityholder-Approval-for-Reorganization (last visited August 5, 2020)

                                                     -2-
    Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 3 of 12




                                      COVERAGE UNDER THE FLSA

        16.     In 2019, Newfield Exploration Company merged with Encana Corporation, a Canadian

company. 2 In 2020, Encana Corporation moved its corporate domicile from Canada to the United

States and rebranded itself as Ovintiv USA Inc. 3

        17.     For at least the past decade, Ovintiv has consistently employed hundreds of workers in

the United States.

        18.     At all times hereinafter mentioned, Ovintiv has been an employer within the meaning of

the Section 3(d) of the FLSA, 29 U.S.C. § 203(d).

        19.     At all times hereinafter mentioned, Ovintiv has been part of an enterprise within the

meaning of Section 3(r) of the FLSA, 29 U.S.C. § 203(r).

        20.     At all times hereinafter mentioned, Ovintiv has been part of an enterprise engaged in

commerce or in the production of goods for commerce within the meaning of Section 3(s)(1) of the

FLSA, 29 U.S.C. § 203(s)(1), in that said enterprise has and has had employees engaged in commerce or

in the production of goods for commerce, or employees handling, selling, or otherwise working on

goods or materials that have been moved in or produced for commerce by any person and in that said

enterprise has had and has an annual gross volume of sales made or business done of not less than

$1,000,000 (exclusive of excise taxes at the retail level which are separately stated).

        21.     Buffington and the Putative Class Members were engaged in commerce or in the

production of goods for commerce.

        22.     Ovintiv’s misclassification of Buffington and the Putative Class Members as independent

contractors does not alter its status as an employer for purposes of the FLSA.



2https://investor.ovintiv.com/news-releases?item=40 (last visited August 5, 2020)
3https://investor.ovintiv.com/2020-01-14-Encana-Receives-Securityholder-Approval-for-Reorganization (last
visited August 5, 2020)

                                                     -3-
 Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 4 of 12




                                            FACTS

        23.     Ovintiv is a large oil and gas exploration company operating throughout the United

States and headquartered in Colorado.

        24.     In order to make the goods and provide the services it markets to its customers, Ovintiv

employs safety advisor like Buffington and the Putative Class Members.

        25.     Safety advisors are an integral part of Ovintiv’s business operations.

        26.     Being a safety advisor is not work requiring specialized academic training as a standard

prerequisite.

        27.     To the extent the Putative Class Members make “decisions,” the decisions do not

require the exercise of independent discretion and judgment.

        28.     Instead, Ovintiv’s safety advisors apply well-established techniques and procedures.

        29.     Safety advisors are not permitted to deviate from established quality standards.

        30.     These safety advisors are blue collar workers. They rely on their hands, physical skills,

and energy to perform manual labor in the field.

        31.     With these job duties, these safety advisors are clearly non-exempt under the FLSA.

        32.     Ovintiv paid Buffington and the Putative Class Members a flat sum for each day worked,

regardless of the number of hours that they worked that day (or in that workweek) and failed to provide

them with overtime pay for hours that they worked in excess of 40 hours in a workweek.

        33.     Buffington worked for Ovintiv from approximately October 2016 until December 2019

as a Safety Advisor.

        34.     Buffington would conduct his day to day activities within designated parameters and in

accordance with a predetermined construction or well plan.

        35.     Buffington was paid on a day-rate basis throughout his employment with Ovintiv.

        36.     Buffington and the Putative Class Members were not paid a salary.

                                                    -4-
 Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 5 of 12




        37.      Ovintiv typically scheduled Buffington to work 12 hour shifts, for 7 days a week, for

weeks on end.

        38.      During each year of his employment, Buffington regularly worked well in excess of 40

hours in a workweek.

        39.      But Ovintiv did not pay Buffington overtime.

        40.      The work Buffington performed was an essential part of producing Ovintiv’s core

products and/or services.

        41.      During Buffington’ employment with Ovintiv, Ovintiv exercised control over all aspects

of Buffington’ job.

        42.      Buffington did not make any substantial investment in order to perform the work

Ovintiv required of him.

        43.      Ovintiv determined Buffington’ opportunity for profit and loss.

        44.      Buffington’s earning opportunity was based on the number of days Ovintiv scheduled

him to work.

        45.      Buffington was not required to possess any unique or specialized skillset (other than that

maintained by all other individuals working in the same job position) to perform his job duties.

        46.      Buffington was not employed by Ovintiv on a project-by-project basis, but rather on a

consistent basis.

        47.      While Buffington was classified as an independent contractor, he was regularly on call

for Ovintiv and was expected to drop everything and work whenever needed.

        48.      Ovintiv controlled all the significant or meaningful aspects of the job duties performed

by Buffington.

        49.      Ovintiv controlled the hours and locations Buffington worked, the tools he used, and

the rates of pay he received.

                                                    -5-
 Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 6 of 12




        50.    Even when Buffington worked away from Ovintiv’s offices without the presence of a

direct Ovintiv supervisor, Ovintiv still controlled all aspects of Buffington’ job activities by enforcing

mandatory compliance with Ovintiv’s policies and procedures.

        51.    More often than not, Buffington utilized equipment provided by Ovintiv to perform his

job duties.

        52.    Buffington did not provide the equipment he worked with on a daily basis.

        53.    Ovintiv made the large capital investments in buildings, machines, equipment, tools, and

supplies in the business that Buffington worked in.

        54.    Buffington did not incur operating expenses like rent, payroll, marketing, and insurance.

        55.    Buffington was economically dependent on Ovintiv during his employment.

        56.    Ovintiv set Buffington’s rates of pay, his work schedule, and prohibited him (formally or

practically) from working other jobs for other companies while they were working on jobs for Ovintiv.

        57.     Very little skill, training, or initiative, in terms of independent business initiative, was

required of Buffington to perform his job duties.

        58.    Indeed, the daily and weekly activities of Buffington and the Putative Class Members

were routine and largely governed by standardized plans, procedures, and checklists created or mandated

by Ovintiv.

        59.    Virtually every job function performed by Buffington and the Putative Class Members

was pre-determined by Ovintiv, including the tools to use at a job site, the data to compile, the schedule

of work, and related work duties.

        60.    Buffington and the Putative Class Members were generally prohibited from varying their

job duties outside of the pre-determined parameters.




                                                    -6-
 Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 7 of 12




        61.     Finally, for the purposes of an FLSA overtime claim, the Putative Class Members

performed substantially similar job duties related to monitoring, inspecting, and collaborating with other

Ovintiv employees regarding the safety of operations in the field.

        62.     Buffington performed routine manual and technical job duties that were largely dictated

by Ovintiv.

        63.     All of the Putative Class Members perform the similar job duties and are subjected to the

similar policies and procedures which dictate the day-to-day activities performed by each person.

        64.     The Putative Class Members also worked similar hours and were denied overtime as a

result of the same illegal pay practice.

        65.     The Putative Class Members regularly worked in excess of 40 hours each week.

        66.     Like Buffington, the Putative Class Members were generally scheduled for daily shifts of

12 (or more) hours for weeks at a time.

        67.     Ovintiv did not pay Buffington on a salary basis.

        68.     Ovintiv did not pay the Putative Class Members on a salary basis.

        69.     Ovintiv paid Buffington on a day-rate basis.

        70.     Ovintiv paid the Putative Class Members on a day-rate basis.

        71.     Ovintiv failed to pay Buffington overtime for hours worked in excess of 40 hours in a

single workweek.

        72.     Ovintiv failed to pay the Putative Class Members overtime for hours worked in excess of

40 hours in a single workweek.

        73.     Ovintiv knew, or acted with reckless disregard for whether, Buffington and the Putative

Class Members were misclassified as independent contractors.

        74.     Ovintiv classifies other workers who perform substantially similar work, under similar

conditions, as employees.

                                                   -7-
 Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 8 of 12




       75.     Ovintiv’s policy of failing to pay Buffington and the Putative Class Members overtime

violates the FLSA because these workers are, for the purposes of the FLSA, employees.

       76.     Ovintiv’s day-rate system violates the FLSA because Buffington and the other day-rate

workers classified as independent contractors did not receive any pay for hours worked over 40 hours

each week.

       77.     Because Buffington and the Putative Class Members were misclassified as independent

contractors by Ovintiv, they should receive overtime for all hours worked in excess of 40 hours in each

workweek.

       78.     Buffington and the Class Members worked for Ovintiv as employees over the past three

years across the United States.

       79.     As a result of Ovintiv’s pay policies, Buffington and the Class Members were denied the

overtime pay required by federal law.

       80.     Ovintiv keeps accurate records of the hours, or at least days, its safety advisors work.

       81.     It also keeps accurate records of the amount of pay its safety advisors receive.

       82.     Despite knowing the FLSA requirements and that its safety advisors regularly worked

more than 40 hours in a workweek, Ovintiv does not pay them overtime.

                                          FLSA VIOLATIONS

       83.     Buffington incorporates the preceding paragraphs by reference.

       84.     As set forth herein, Ovintiv violated the FLSA by failing to pay Buffington and the

Putative Class Members overtime at one and one-half times the regular rate of pay under the hourly

system, for hours worked in excess of 40 in a workweek. 29 U.S.C. § 207(a).

       85.     At all relevant times, Ovintiv has been an employer engaged in interstate commerce

and/or the production of goods for commerce, within the meaning of the FLSA.

       86.     Ovintiv employed Buffington and each member of the Class.

                                                   -8-
 Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 9 of 12




       87.       Ovintiv’s pay policy denied Buffington and the Putative Class Members overtime

compensation at the legal overtime rates required by the FLSA.

       88.       Ovintiv owes Buffington and the Putative Class Members overtime wages equal to 1 and

½ their regular rates for each overtime hour worked during the last three years.

       89.       Ovintiv knew, or showed reckless disregard for whether, its failure to pay overtime

violated the FLSA. Its failure to pay overtime to Buffington and the Putative Class Members is willful.

       90.       Due to Ovintiv’s FLSA violations, Buffington and the Putative Class Members are

entitled to recover from Ovintiv for their unpaid overtime compensation, liquidated damages, treble

damages, reasonable attorney fees, costs, and expenses of this action.

       91.       The improper pay practices at issue were part of a continuing course of conduct,

entitling Buffington and Putative Class Members to recover for all such violations, regardless of the date

they occurred.

                                 COLLECTIVE ACTION ALLEGATIONS

       92.       The illegal pay practices Ovintiv imposed on Buffington were likewise imposed on the

Putative Class Members.

       93.       Numerous individuals were victimized by this pattern, practice, and policy which is in

willful violation of the FLSA.

       94.       Numerous other individuals who worked with Buffington were classified as independent

contractors, paid in the same manner, performed similar work, and were not properly compensated for

all hours worked as required by state and federal wage laws.

       95.       Based on his experiences and tenure with Ovintiv, Buffington is aware that Ovintiv’s

illegal practices were imposed on other Putative Class Members.

       96.       The Putative Class Members were improperly classified as independent contractors and

not paid overtime when they worked in excess of 40 hours per week.

                                                   -9-
 Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 10 of 12




        97.     Ovintiv’s failure to pay overtime at the rates required by state and/or federal law result

from generally applicable, systematic policies, and practices which are not dependent on the personal

circumstances of the Putative Class Members.

        98.     Buffington’ experiences are therefore typical of the experiences of the Putative Class

Members.

        99.     The specific job titles or precise job locations of the various members of the Putative

Class Members do not prevent class or collective treatment.

        100.    Buffington has no interest contrary to, or in conflict with, the Putative Class Members.

        101.    Like each Putative Class Member, Buffington has an interest in obtaining the unpaid

overtime wages owed under state and/or federal law.

        102.    A collective action, such as the instant one, is superior to other available means for fair

and efficient adjudication of the lawsuit.

        103.    Absent a collective action, many members of the Putative Class Members will not obtain

redress of their injuries and Ovintiv will reap the unjust benefits of violating the FLSA.

        104.    Furthermore, even if some of the Putative Class Members could afford individual

litigation against Ovintiv, it would be unduly burdensome to the judicial system.

        105.    Concentrating the litigation in one forum will promote judicial economy and parity

among the claims of the Putative Class Members and provide for judicial consistency.

        106.    The questions of law and fact common to each of the Putative Class Members

predominate over any questions affecting solely the individual members. Among the common questions

of law and fact are:

                a.      Whether Ovintiv employed the members of the Class within the meaning of the
                        applicable state and federal statutes, including the FLSA;

                b.      Whether the Putative Class Members were improperly misclassified as
                        independent contractors;

                                                   - 10 -
 Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 11 of 12




                c.        Whether Ovintiv’s decision to classify the members of the Class as independent
                          contractors was made in good faith;

                d.        Whether Ovintiv’s decision to not pay time and a half for overtime to the
                          members of the Putative Class was made in good faith;

                e.        Whether Ovintiv’s violation of the FLSA was willful; and

                f.        Whether Ovintiv’s illegal pay practices were applied to the Putative Class
                          Members.

        107.    Buffington and the Putative Class Members sustained damages arising out of Ovintiv’s

illegal and uniform employment policy.

        108.    Buffington knows of no difficulty that will be encountered in the management of this

litigation that would preclude its ability to go forward as a collective action.

        109.    Although the issue of damages may be somewhat individual in character, there is no

detraction from the common nucleus of liability facts. Therefore, this issue does not preclude collective

action treatment.

                                               JURY DEMAND

        110.    Buffington demands a trial by jury.

                                              RELIEF SOUGHT

        111.    WHEREFORE, Buffington prays for judgment against Ovintiv as follows:

                     a.   An Order designating the Putative FLSA Class as a collective action and
                          permitting the issuance of a notice pursuant to 29 U.S.C. § 216(b) to all similarly
                          situated individuals with instructions to permit them to assert timely FLSA
                          claims in this action by filing individual Consents to Sue pursuant to 29 U.S.C. §
                          216(b);

                     b.   For an Order appointing Buffington and his counsel to represent the interests of
                          the FLSA Class;

                     c.   For an Order finding Ovintiv liable to Buffington and the Putative Class
                          Members for unpaid overtime owed under the FLSA, as well as liquidated
                          damages in an amount equal to their unpaid compensation;

                     d.   For an Order awarding attorneys’ fees, costs, and pre- and post-judgment
                          interest at the highest available rates; and

                                                     - 11 -
Case 1:20-cv-02477-STV Document 1 Filed 08/18/20 USDC Colorado Page 12 of 12




            e.   For an Order granting such other and further relief as may be necessary and
                 appropriate.

                                      Respectfully submitted,

                                      By: /s/ Michael A. Josephson
                                             Michael A. Josephson
                                             Texas Bar No. 24014780
                                             mjosephson@mybackwages.com
                                             Andrew W. Dunlap
                                             Texas Bar No. 24078444
                                             adunlap@mybackwages.com
                                             JOSEPHSON DUNLAP
                                             11 Greenway Plaza, Suite 3050
                                             Houston, Texas 77046
                                             713-352-1100 – Telephone
                                             713-352-3300 – Facsimile

                                              Richard J. (Rex) Burch
                                              Texas Bar No. 24001807
                                              BRUCKNER BURCH, P.L.L.C.
                                              8 Greenway Plaza, Suite 1500
                                              Houston, Texas 77046
                                              713-877-8788 – Telephone
                                              713-877-8065 – Facsimile
                                              rburch@brucknerburch.com

                                      ATTORNEYS IN CHARGE FOR PLAINTIFFS




                                         - 12 -
